—Order unanimously affirmed with costs. Memorandum: Family Court properly granted the petition to the extent of compelling respondent father to contribute $5,000 per year toward the college expenses of the parties’ eldest child. In their separation agreement, the parties expressly agreed to contribute to the cost of their children’s college educations in accordance with their respective abilities to pay. The separation agreement set forth no limitations concerning the type of college that the children could attend, the annual expenses that could be incurred by the children, or the expenses that would be borne by the parties. In light of the parties’ respective circumstances, means and needs, and particularly in light of the great disparity between the parties’ respective incomes, we conclude that it was reasonable and fair for the court to direct respondent to pay *1021approximately 50% of the eldest child’s net college expenses (cf., Jarrell v Jarrell, 276 AD2d 353, 354; Rocchio v Rocchio, 213 AD2d 535, 536; Cockrell v Cockrell, 172 AD2d 1024; Trautwein v Trautwein, 181 AD2d 1060, 1061-1062; Maroney v Maroney, 173 AD2d 685, 686).
In view of the fact that respondent did not prevail in Family Court or on this appeal, there is no basis, either pursuant to the parties’ separation agreement or Domestic Relations Law § 237, for respondent’s demand in the cross petition for reimbursement of counsel fees (see generally, Millard v Millard, 246 AD2d 349, 350-351; De Gasperis v De Gasperis, 98 AD2d 758). (Appeal from Order of Wayne County Family Court, Parenti, J. — Support.) Present — Pine, J. P., Hayes, Wisner, Kehoe and Burns, JJ.